EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Herman W. Paris on February 24, 2021.
The application has been amended as follows: 
	A)	Please cancel claims 7 & 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 1, 2020.  These drawings are approved.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an insulated electrical cable comprising: a conductor; and an insulating layer that is laminated on an outer peripheral surface of the conductor and includes a polyimide as a main component, wherein the insulating layer includes a plurality of pores, wherein a porosity of the insulating layer is greater than or equal to 25% by volume and less than or equal to 60% by volume, and wherein a coefficient of variation of the pores is less than or equal to 30% (claim 1).


Response to Arguments
Applicant's arguments filed December 1, 2020, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Oya et al. does not teach or suggest a coefficient of variation. Also, as described paragraphs 0078 to 0080 and Examples in Oya et al. because pores are formed by using a solvent having a high boiling point, the variation in pore size is large and the coefficient of variation would be greater than 30%.  Gannett et al. fails to remedy the deficiencies in the teachings of Oya et al. with regard to the recited feature of amended claim 1" is persuasive and therefore claims 1-6 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 26, 2021